Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/27/2021 was filed after the mailing date of the final office action on 11/27/2020.  In view of the Continued Examination request of 01/27/2021, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is eligible for consideration by the examiner.



Response to Amendment

This action is in response to the amendment filed on 01/27/2021. Claims 1, 4-5, 7-9, 12-13, and 15 are presently pending. Claims 2, 3, 6, 10, 11, and 14 have been canceled by the Applicant.

Response to Arguments

Applicant’s arguments with respect to claims 1, 4-5, 7-9, 12-13, and 15 have been fully considered but they are not persuasive.

Applicant only argument is “Curry is deficient at least with respect to disclosing receiving, from a server, user interface (UI) information related to the plurality of objects; displaying, based on the UI information, a UI including selectable UI elements representing each of one or more movable objects of the plurality of objects, wherein the UI information includes location information about locations on the UI of the UI elements representing the respective one or more movable objects, and the locations on the UI of the UI elements are mapped to locations of the respective one or more movable objects of the camera mounted on the respective one or more movable objects” (Remarks: page 7, 2nd paragraph).

a video display method of an electronic device (as described with respect to Figs 20-24) , the video display method comprising:
displaying, on a display (e.g. Fig. 20A, interface 2000), a first video including a plurality  of objects having a camera mounted thereon (2002; ¶¶ [188], [216], cameras mounted such as shown in Fig. 7, 702); and 
receiving, from a server (Fig. 28, controller/ processor 2802), user interface (UI) information related to the plurality of objects (The system, 2800, comprising software, CPU as described in ¶¶ [265]-[269], collects signals from sensors, cameras mounted on players, microphones -¶¶ [54], [58], Fig. 5- which are related to the objects –players, balls ,venue- to not only build a model of the venue -¶ [107]- but also produce an interface -UI Figs. 20A, B, 21-24- for the user –e.g. production director ¶ [184], or the viewer ¶ [190]; Further see ¶¶ [176]-[177], [212], [313]);
displaying, based on the UI information, a UI including selectable UI elements representing each of one or more movable objects  (2040/ 2064) of the plurality of objects, wherein the UI information includes location information about locations on the UI of the UI elements representing the respective one or more movable objects (¶¶ [183]-[190]; Note 2040/ 2064 shows the location/ player position on the UI), and the locations on the UI of the UI elements are locations of the respective one or more movable objects of the camera mounted on the respective one or more movable objects (¶¶ [183]-[190]);
receiving a user input for selecting at least one of the plurality of UI elements while the first video is being displayed on the display (e.g. player objects from 2040 and/or 2064 for display on 2004 and/or 2002); and
displaying a second video obtained by the camera mounted on the object corresponding to the selected UI element, on a part or an entirety of the display (as displayed on 2004 and/or 2002; ¶¶ [183]-[190]). 
Curry’s menu (Fig. 20) shows UI elements 2040/ 2064 based on the location/position of the player and is not explicit in these locations are mapped to locations of the respective one or more movable objects.

However, Meyer discloses a method, system, and computer program code where a menu provided to the user via a User Interface (UI), e.g. Fig. 4 (Col. 6, lines 5-21),  transmitted from  a server (Figs. 12, 18) wherein the locations are mapped to locations of the respective one or more movable objects (Fig. 18, Col. 14, line 39 through Col. 15, line 19).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Curry with Meyer’s teachings in order to improve the usability and user experience by allowing the user to select the object/ player seen in the video.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Curry, USPGPUB 2010/0026809 (hereinafter “Curry”) in view of Meyer et al., USPN 9,364,747 (hereinafter “Meyer”). Curry was provided by the Applicant in the IDS of 10/23/2019.   

Regarding claim 1, Curry discloses a video display method of an electronic device (as described with respect to Figs 20-24) , the video display method comprising:
displaying, on a display (e.g. Fig. 20A, interface 2000), a first video including a plurality  of objects having a camera mounted thereon (2002; ¶¶ [188], [216], cameras mounted such as shown in Fig. 7, 702); and 
receiving, from a server (Fig. 28, controller/ processor 2802), user interface (UI) information related to the plurality of objects (The system, 2800, comprising software, CPU as described in ¶¶ [265]-[269], collects signals from sensors, cameras mounted on players, microphones -¶¶ [54], [58], Fig. 5- which are related to the objects –players, balls ,venue- to not only build a model of the venue -¶ [107]- but also produce an interface -UI Figs. 20A, B, 21-24- for the user –e.g. production director ¶ [184], or the viewer ¶ [190]; Further see ¶¶ [176]-[177], [212], [313]);
displaying, based on the UI information, a UI including selectable UI elements representing each of one or more movable objects  (2040/ 2064) of the plurality of objects, wherein the UI information includes location information about locations on the UI of the UI elements representing the respective one or more movable objects (¶¶ [183]-[190]; Note 2040/ 2064 shows the location/ player position on the UI), and the locations on the UI of the UI elements are locations of the respective one or more movable objects of the camera mounted on the respective one or more movable objects (¶¶ [183]-[190]);
receiving a user input for selecting at least one of the plurality of UI elements while the first video is being displayed on the display (e.g. player objects from 2040 and/or 2064 for display on 2004 and/or 2002); and
displaying a second video obtained by the camera mounted on the object corresponding to the selected UI element, on a part or an entirety of the display (as displayed on 2004 and/or 2002; ¶¶ [183]-[190]). 
Curry’s menu (Fig. 20) shows UI elements 2040/ 2064 based on the location/position of the player and is not explicit in these locations are mapped to locations of the respective one or more movable objects.

However, Meyer discloses a method, system, and computer program code where a menu provided to the user via a User Interface (UI), e.g. Fig. 4 (Col. 6, lines 5-21),  transmitted from  a server (Figs. 12, 18) wherein the locations are mapped to locations of the respective one or more movable objects (Fig. 18, Col. 14, line 39 through Col. 15, line 19).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Curry with Meyer’s teachings in order to improve the usability and user experience by allowing the user to select the object/ player seen in the video.
Regarding claim 7, the system of Curry and Meyer discloses displaying a third video (Curry: any of the selections from 2040/ 2064 in the sequence desired by the user) comprising the object corresponding to the selected UI element, on a part or the entirety of the display based on the user input by finding the third video based on location information of the camera mounted on the object corresponding to the selected UI element and location information of cameras mounted on other objects located adjacent to the object corresponding to the selected UI element (Curry: e.g. players/ locations per 2040/2064; ¶¶ [138], [176], [181). Also Meyer: Figs. 4, 18, Col. 14, line 39 through Col. 15, line 19). 
The device of claim 9 recites similar features as those of the method of claim 1, effectuating the same, therefore, rejected by the same analysis.

Computer program code of claim 15 effectuating the method of claims 1 is rejected by the same analysis.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over curry in view of Meyer, further in view of Anwar et al., USPGPUB 2015/0172605 (hereinafter “Anwar”). Anwar was provided by the Applicant in the IDS of 10/23/2019.

Regarding claims 4 and 12 the system of Curry and Meyer discloses wherein the UI comprises identifier (ID) information of the camera mounted on the object (e.g. Curry: Fig. 20A, as indicated in UIs 2040/ 2064 selectable positions). 
The system of Curry and Meyer is not explicit in the UI comprising uniform resource locator (URL) information of the second video.

However, Anwar discloses a method and system for transmitting video/audio streams from camera imbedded in players’ helmets (¶¶ [42]-43]) comprising location/ camera/ stream identifiers (¶¶ [63]-[69], where  uniform resource locator (URL) information of the second video (¶¶ [129]-[130]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Curry and Meyer with Anwar’s teachings in order to utilize URLs for distribution of content/ video over the internet from/ to servers in distributed environment.

Claims 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over curry in view Meyer, further in view of Segapelli, USPGPUB 2018/0048821 (hereinafter “Segapelli”).

Regarding claims 5 and 13, the system of Curry and Meyer is silent on video is obtained by stabilizing video data transmitted from the camera by using motion information output from a sensor unit of the camera.

However, Segapelli discloses capturing video data in sports environment (¶ [3]) where the video is obtained by stabilizing video data transmitted from the camera by using motion information output from a sensor unit of the camera (¶¶ [3], [17]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Curry and Meyer with Segapelli’s teachings in order to improve the quality of the captured and transmitted video by eliminating motion related jitters.

Claim 8 (Note: Curry discloses ID information associated with the sensors/ camera/ players (¶ [54]) which are associated with the UI elements of Figs. 20) recites similar feature as those of claims 1 and 5, therefore, rejected the same. 




Conclusion

The Prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Applicants are required under 37 CFR § 1.111(c) to consider these references fully when responding to this action:
Park et al., USPGPUB 2016/ 0142703: Fig. 10
Beno et al., USPGPUB 2012/0316843: ¶¶ [46]-[47], [58], [78]; Figs. 6, 10, 11 
DeAngelis, USPGPUB 2008/0129825: ¶¶ [6], [15], [69]-[72], Figs. 15,16


Contacts



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421